



Exhibit 10.3




March 30, 2020




[Executive Officer]
[Title] 2828 N. Harwood Street
Suite 1500
Dallas, TX 75201


Re: Voluntary Salary Reduction




Dear [Executive Officer]:


This letter is to confirm your voluntary base-salary reduction of 20%, from a
previous annual salary of $XX to a new annual base salary of $YY. You
additionally agree to forfeit any salary increase previously promised to you for
2020. This reduction goes into effect on April 4, 2020, and will remain in
effect until the Board determines in its discretion that the effects of the
COVID-19 novel coronavirus have subsided. Any amounts relinquished pursuant to
this reduction in salary may be paid in the future, as determined by the Board
in its discretion.


You hereby agree that this salary reduction is voluntarily made and does not
constitute a material change in the terms and conditions of your employment so
as to invoke a right to severance under your Amended and Restated Severance
Agreement dated May 8, 2019. To the extent required by law or practice, this
letter constitutes an amendment to your Amended and Restated Severance
agreement.


Please sign below indicating your agreement to the terms reflected herein.


Sincerely,






[Company Representative]
[Representative Title]


Agreed:







March 30, 2020
[Executive Officer]
   Date[Title]






